Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 11/09/2021. Claims 1, 8,.11 and 25 have been amended. Claims 1-20 are allowed.

Reasons for Allowance
2.	The claimed invention in view of the instant specification discloses a method, a system and a program product for implementing a predictive analytics system. The detailed implementation indicates: (1) A method, in a cognitive data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to implement a predictive analytics system, the method comprising: obtaining a list of defined entities pertaining to one or more domains, wherein a defined entity comprises an entity that has a known relationship to another entity on the list; (2) Processing a collection of content to identify information based on a semantic context of the defined entities, and performing semantic analysis on the identified information to extract sematic objects comprising the defined entities; (3) Determining semantic relationships between the semantic objects within the collection of content, wherein the semantic objects include undefined entities related to a defined entity based on the semantic context and the semantic relationships include conflicting relationships for corresponding semantic objects, and wherein the conflicting relationships include an activating 
Pertinent Art
3.	Zhou et al, US 20080275833, discloses grouping a collection of webpages into a plurality of groups, comprising: (1) obtaining training examples of the web pages in the plurality of groups, each training example having a target function value;  (2) performing a random walk over a directed graph representing the collection of web pages to obtain stationary probabilities associated with  nodes in the directed graph, the nodes representing the web pages in the collection;  (3) identifying a classification function that assigns a  classification function value to each of the nodes in the directed graph based  on the stationary probabilities associated with the nodes, based on  classification function values assigned to other nodes in the directed graph, and based on the target function values;  and (4) labeling nodes in the directed  graph as belonging to one of the plurality of groups based on classification function values assigned to the nodes by the identified classification  function.
	


	Conclusion	

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le


/HUNG D LE/Primary Examiner, Art Unit 2161